Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2022; 5/4/2022; 5/4/2022; 4/18/2022; 4/18/2022; 4/1/2022; 3/21/2022; 3/4/2022; 2/24/2022; 2/16/2022; 2/7/2022; 1/10/2022; 12/30/2021; 12/1/2021; 11/15/2021; 11/5/2021; 10/13/2021; 9/21/2021; 9/7/2021; 8/18/2021; 8/3/2021; 7/20/2021; 7/8/2021; 6/24/2021; 5/25/2021; 5/17/2021; 5/7/2021; and 4/20/2021 have been considered.

Reason for allowance
Claims 2-14 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s correspondence filed on November 19, 2021, through examination of the claims with application, further search, the pertinent prior arts of record cited in PTO-892, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and claims 2-14 having the following particular features have been found in condition for allowance. 
In claims 2, 13 and 14:  while an electronic device is in a locked state,
detecting a plurality of inputs using an optical sensor to detect one or more facial or eye features and using an accelerometer or gyroscope to detect motion of the electronic device,
determining that the detected plurality of inputs meet authentication criteria to unlocking the electronic device based on:
motion of the electronic device detected using the at least one of the accelerometer or gyroscope following a predetermined pattern; and
facial or eye features detected using the optical sensor matching authorized biometric information;
and in accordance with a determination that the plurality of inputs do not meet the authentication criteria, displaying a user interface that indicates that the electronic device is not unlocked. 

The applicant’s claimed invention is directed to provide an electronic device by which biometric and other authentication mechanisms are implemented in the device such that the device authenticates the user quickly and seamlessly, for example as the user turns on, unlocks or wakes the device. The authentication system includes an optical system for identifying users based on their facial patterns, eye features (e.g., retinas), or vein patterns, or any other sensor for detecting any other unique biometric feature or attribute of a user. The authentication system is operative to receive secret or confidential entries identifying the user (e.g., gestures on the device, or touching a particular pattern of objects or colors on a display). Furthermore, the authentication system is operative to detect particular movements or vibrations of the device caused by the user. Authentication system, can be combined or embedded in any other element of electronic device (e.g., a display or a camera), or use events detected by various sensors of the electronic device (e.g., an accelerometer or proximity sensor) [0040; 0090]. 

Tu (US 20070079137) discloses identifying a user during normal device use. To facilitate such user identification, the device may include a user ID sensor, including biometric sensor that senses a user biometric during normal operation of the device by the user. Examples of biometric sensors include fingerprint sensors, hand sensors, face recognition systems, iris scanners retinal scanners, voice pattern analyzers, or DNA analyzer. Tu further discloses a joystick having a fingerprint scanning features together with controller that may also be equipped with an inertial sensor that senses movement of the controller unit during game play using an accelerometer sensor. However, Tu does not disclose the features claimed by applicant.
Kayyali (US 8679012) teaches a method and device for verifying a subject identification form remote signal analysis with biometric information. Retinal scan is one of the many biometric parameter used to verify a user. Motion sensors using accelerometer together with facial recognition sensors or retinal or iris sensors as used to collect subjects or uses signaling data (Column 8: lines 9-27; column 10: lines 52-63). However, Kayyali does not disclose the features claimed by applicant.
Black (US 20060215886) employs biometric identification to verify identity of a user, the biomimetic properties that include  facial imaging in combination with metric properties such as speed collected from gyroscope or accelerometer [0061; 0137; 0157].  However, Black does not disclose the features claimed by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494